Appeal by a self-insured employer from an award of the Workmen’s Compensation Board for disability and death benefits. Deceased employee was injured in the course of his employment when he struck his leg on an angle iron and tore open a melanotic tumor. The board has bound that decedent subsequently died as a result of a cerebral hemorrhage due to a metastatic sarcoma, and as a result of the original injury to his leg. There is positive medical evidence to support this view. Appellant’s only contention is that there is no substantial evidence of causal relation. While the medical evidence is conflicting the record presents a clear question of fact. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.